 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   JOSHUA STEDMAN, an individual,                      Case No.: 3:18-cv-00130-AJB-AGS
10                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
11   v.                                                  DENYING IN PART DEFENDANTS’
                                                         MOTION FOR SUMMARY
12   McADAM’S FISH, LLC, in personam;
                                                         JUDGMENT (Doc. No. 80)
     the S/V CHARLOTTE M, Official
13
     Number U629672, her engines,
14   machinery, appurtenances and cargo, in
     rem; and CHARCA FISH II, LLC, in
15
     personam,
16                                Defendants.
17
18         Defendants McADAM’S FISH, LLC, S/V CHARLOTTE M, and CHARCA FISH
19   II, LLC move for summary judgment under Rule 56. (Doc. No. 80.) Defendants claim
20   plaintiff Joshua Stedman committed acts which subject him to termination via the parties’
21   employment agreement. (Id.) Furthermore, Defendants claim Stedman was fully
22   compensated pursuant to the parties’ agreement and thus, there are no genuine issues of
23   material fact. (Id.) Stedman opposes Defendants’ motion and claims he was not discharged
24   for just cause because he denies smoking marijuana on the S/V Charlotte M. (Doc. No. 81
25   at 3.) Additionally, Stedman argues the “$1,500 payment by [Defendants] was
26   reimbursement for tools and personal gear left aboard the F/V Charlotte M. . . .” (Id. at 3.)
27   In Defendants’ reply, they assert Stedman agreed to abide by the terms of the parties’
28   contract and was discharged accordingly. (Doc. No. 84 at 2.) “Plaintiff went to the wrong

                                                     1
                                                                              3:18-cv-00130-AJB-AGS
 1   island. Plaintiff was unable to operate the engines or command the crew. Plaintiff was
 2   unable to navigate the vessel through normal weather patterns during the first two weeks
 3   of the season. Plaintiff used marijuana onboard the Charlotte M during his short command,
 4   in violation of the contract. . . .” (Id. at 2, 3.) For the reasons set forth below, this Court
 5   GRANTS IN PART AND DENIES IN PART defendants’ motion for summary
 6   judgment. (Doc. No. 80).
 7                                     I.     BACKGROUND
 8         Defendants and Stedman entered into an Independent Contractor Agreement
 9   (“Agreement”) in October 2016. (Doc. No. 80-4, McAdam Decl. ¶ 1(d).) According to the
10   Agreement, Stedman was hired for the purpose of commercial fishing. (Id. ¶ 1(d)(i).) As
11   part of his duties, Stedman was to navigate the Charlotte M from Washington to the
12   American Samoa. (Id.) Soon after the Charlotte M set sail, Defendants lost communication
13   with Stedman for eleven days. (Id. ¶ 1(d)(ii).) Defendants claim they used a “Vessel
14   Monitoring System” to track Stedman while he was on route. (Id.) As a result, Defendants
15   noticed Stedman “engaged in several irregular course changes, and in fact changed [the
16   Charlotte M’s] course for Hawaii, instead of American Samoa to which [it] was originally
17   bound.” (Id.) Even more, Defendants allege Stedman’s use of marijuana while on board
18   the Charlotte M catalyzed their decision to terminate his employment. (Id. ¶ 1(d)(iii);
19   Doc. No. 80-4, Taharia Decl. ¶ 1(d).) Corroborated with the lack of communication,
20   Defendants saw fit to terminate Stedman on November 24, 2016. (Doc. No. 80-4, McAdam
21   Decl. ¶ 1(d)(3).)
22         After the termination, Stedman asserts Defendants paid him $1,500 to compensate
23   him for tools and other property left onboard the Charlotte M. (Doc. No. 81-1, Stedman
24   Decl. ¶ 2.) Despite Defendants’ use of the Vessel Monitoring System to track the course of
25   the Charlotte M, Stedman asserts he led the vessel to Hawaii because “all the existing fuel
26   filters on board had been fouled and [he] needed more to continue the voyage.” (Id. at ¶ 4.)
27   Moreover, Stedman claims he never used marijuana while acting as captain of the
28   Charlotte M. (Id. ¶ 5.)

                                                    2
                                                                                3:18-cv-00130-AJB-AGS
 1         Stedman brought this suit to retrieve quantum meruit and unpaid wages he earned as
 2   a Seaman. (Doc. No. 1.) Defendants contend Stedman had already been compensated for
 3   his services, and counterclaimed against Stedman for breach of contract and willful neglect
 4   of duty. (Doc. No. 54.) Defendants bring this motion on the grounds that Stedman has
 5   already been compensated fully according to the parties’ Agreement, and thus there are no
 6   genuine issues of material fact as to his claim for unpaid wages. (Doc. No. 80-1 at 9.)
 7                                 II.    LEGAL STANDARDS
 8         “The court shall grant summary judgment if the movant shows that there is no
 9   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
10   of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if there is sufficient
11   evidence for a reasonable jury to return a verdict for the non-moving party. Miller v. Glenn
12   Miller Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).
13         In order to prevail, a party moving for summary judgment must show the absence of
14   a genuine issue of material fact with respect to an essential element of the nonmoving
15   party’s claim, or to a defense on which the nonmoving party will bear the burden of
16   persuasion at trial. Nissan Fire & Marine Ins. Co. v. Fritz Cos. Inc., 210 F.3d 1099, 1102
17   (9th Cir. 2000). When the nonmoving party would bear the burden of proof at trial, the
18   moving party may satisfy its burden on summary judgment by simply pointing out to the
19   Court an absence of evidence from the nonmoving party. Miller, 454 F.3d at 987. “The
20   moving party need not disprove the other party’s case.” Id.
21         Once the movant has made that showing, the burden shifts to the opposing party to
22   produce “evidence that is significantly probative or more than ‘merely colorable’ that a
23   genuine issue of material fact exists for trial.” LVRC Holdings LLC v. Brekka, 581 F.3d
24   1127, 1137 (9th Cir. 2009) (citing FTC v. Gill, 265 F.3d 944, 954 (9th Cir. 2001)); see also
25   Miller, 454 F.3d at 988 (“[T]he nonmoving party must come forward with more than ‘the
26   mere existence of a scintilla of evidence.’”) (quoting Anderson v. Liberty Lobby, Inc., 477
27   U.S. 242, 248 (1986)).
28

                                                   3
                                                                               3:18-cv-00130-AJB-AGS
 1         The Court must review the record as a whole and draw all reasonable inferences in
 2   favor of the nonmoving party. Hernandez v. Spacelabs Med. Inc., 343 F.3d 736, 738
 3   (9th Cir. 2000). However, unsupported conjecture or conclusory statements are insufficient
 4   to defeat summary judgment. Id.; Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1103
 5   (9th Cir. 2008). “Thus, ‘[w]here the record taken as a whole could not lead a rational trier
 6   of fact to find for the nonmoving party, there is no genuine issue for trial.’” Miller, 454
 7   F.3d at 988 (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
 8   587 (1986)).
 9                                     III.   DISCUSSION
10         Defendants’ argument is three-fold. First, they assert both parties agreed to the terms
11   of the Agreement, which provided for the causes for termination. (Doc. No. 80-1 at 7.)
12   Next, Defendants contend Stedman “committed acts proscribed by the agreement.” (Id. at
13   8.) Finally, Defendants claim Stedman has been fully compensated per the terms of the
14   Agreement, and thus Stedman’s claim for unpaid wages should not stand. (Id. at 9.)
15         A.       Cause for Termination in Employment Contract
16         As mentioned herein, the parties entered into an Agreement in October 2016.
17   (Doc. No. 80-4, McAdam Decl. ¶ 1(d).) The Court finds the following provisions in the
18   Agreement most relevant to the parties’ dispute over whether wages were duly paid:
19         2.1 Share of Gross Stock. As compensation for Captain’s provision of services
           under this agreement, Company shall pay Captain an amount equal to sixteen
20
           percent (16%) of the net proceeds from the sale of the Vessel’s gross stock
21         (based on cash actually received by Company for fish sold) for the applicable
           Season (the “Share”), after deduction of the Vessel’s Expenses for the
22
           applicable Season, as set forth below, and after deduction of any draws taken
23         by Captain or withholdings authorized by Captain against Captain’s Share.
           For purposes of this agreement, the term “Expenses” shall mean expenses
24
           actually incurred by Company in connection with the ownership and operation
25         of the Vessel for the applicable Season which are usually and customarily
           deducted and may lawfully be deducted from a share of compensation,
26
           including, without limitation, fuel/lube, food, salt, bait, and fishing gear.
27         Captain’s Share shall constitute Captain’s sole compensation for Captain’s
           provision of services under this agreement, including, without limitation, all
28

                                                  4
                                                                              3:18-cv-00130-AJB-AGS
 1         work performed by Captain to make the Vessel ready for sea, to repaid the
           Vessel and to take the Vessel out of service. Captain understands and agrees
 2
           Captain will not receive any extra compensation for services if the Vessel fails
 3         to complete her Season for any reason.
 4
           7.2 Termination by Company. Company shall have the right to terminate this
 5         agreement, effective immediately upon written notice to Captain (except in
           the case of death, in which case this agreement shall terminate automatically
 6
           on the date of the Crew Member’s death), upon the first to occur of any of the
 7         following events:
 8
                 (c) Captain’s engagement in dishonest or fraudulent conduct or
 9               behavior or otherwise acting in a manner inimical to the best
                 interests of Company;
10
                 (e) Captain’s willful breach of this agreement or habitual neglect
11               in the performance of Captain’s obligations under this
                 agreement;
12
                 (g) inefficient or dangerous performance of Captain’s duties
13               under this agreement;
                 (i) use or possession of non-prescription drugs or alcohol aboard
14
                 the Vessel or any intoxication or impairment due to drugs or
15               alcohol at any time while on the Vessel or in the service of the
                 Vessel”
16
17         7.3 Effect of Termination. If this agreement is terminated mid-Season,
           Captain’s Share shall be reduced by a percentage equal to the percentage of
18
           the Season remaining as of the date of termination, plus all expenses incurred
19         by Company to recruit and hire a new captain to replace Captain. Captain shall
           remove all of Captain’s personal clothing, equipment and property upon
20
           termination of Captain’s engagement. In addition, Captain shall be obligated
21         to pay Fifth Dollars ($50) room and board to Company for each day Captain
           is on the Vessel after termination of Captain’s employment until the Vessel
22
           arrives in port.
23
     Aside from the provisions above, the Court finds there are no other provisions in the
24
     Agreement which address the issues of termination and compensation.
25
           Stedman, in his opposition papers, briefly raises an issue regarding his discharge.
26
     (Doc. No. 81 at 3.) However, his complaint only addresses the issue of unpaid wages.
27
     (Doc. No. 1 ¶ 12.) Although Stedman attempts to raise a wrongful discharge issue in his
28

                                                  5
                                                                              3:18-cv-00130-AJB-AGS
 1   opposition, he also concedes “[t]he issue of wrongful discharge is not presently before the
 2   Court.” (Doc. No. 81 at 4.) Stedman claims the issue of wrongful discharge “will be raised
 3   by the plaintiff in later proceedings.” (Id.) However, it is well settled that a plaintiff cannot
 4   raise a new theory in opposition to a summary judgment motion. See Coleman v. Quaker
 5   Oats Co., 232 F.3d 1271, 1291–92 (9th Cir. 2000). Accordingly, the Court will not
 6   entertain any issues that have not yet been pled by the parties and finds Stedman’s claim
 7   of wrongful termination is moot. The Court, ultimately, agrees with Defendants that both
 8   parties agreed to the express terms of the Agreement, as demonstrated by the parties’
 9   signatures on the Agreement. (Doc. No. 80-4 at 12.)
10         B.     Stedman’s Compensation per the Employment Contract
11         Defendants next argue Stedman was fully compensated per the parties’ Agreement.
12   (Doc. No. 80-1 at 9.) In Stedman’s opposition to Defendants’ motion, he claims to be
13   “entitled to quantum meruit compensation for the preseason labor he performed in
14   anticipation of earning proceeds from the tuna season.” (Doc. No. 81 at 4.)
15         “[A]s a matter of law, a quasi-contract action for unjust enrichment does not lie
16   where. . . express binding agreements exist and define the parties’ rights.” Mosier v.
17   Stonefield Josephson, Inc., 815 F.3d 1161, 1172 (9th Cir. 2001) (quoting Cal. Med. Ass’n,
18   Inc. v. Aetna U.S. Healthcare of Cal., Inc., 94 Cal. App. 4th 151, 172 (2001); accord
19   Hedging Concepts, Inc. v. First Alliance Mortgage Co., 41 Cal. App. 4th 1410, 1420
20   (supporting the notion that courts may not, when an express contract provides for the rights
21   of the parties, “substitute. . .[its] own concepts of fairness regarding the subject in place of
22   the parties’ own contract.”)).
23         The parties do not dispute they entered into an Agreement. The Agreement states
24   Defendants shall pay Stedman “an amount equal to sixteen (16%) of the net proceeds from
25   the sale of the Vessel’s gross stock.” (Doc. No. 80-4 at 5.) Moreover, the Agreement states
26   “[e]xpenses for the applicable Season” will be deducted from Stedman’s pay. (Id.) The
27   Agreement asserts Stedman’s share “shall constitute [Stedman’s] sole compensation for
28   [Stedman’s] provision of services under [the] agreement.” (Id.) Finally, the Agreement

                                                     6
                                                                                  3:18-cv-00130-AJB-AGS
 1   expressly states “[Stedman] understands and agrees [Stedman] will not receive any extra
 2   compensation for services if the Vessel fails to complete her Season for any reason.” (Id.)
 3   Thus, the Court finds any discussion of quantum meruit compensation is unwarranted here,
 4   where the Agreement controls.
 5         In Defendants’ motion, they allege “[Stedman] has been fully compensated by
 6   Defendants under the terms of the Agreement.” (Doc. No. 80-1 at 9.) In Stedman’s
 7   opposition, he claims “[t]he $1,500 payment by Rob McAdam was reimbursement for tools
 8   and personal gear left aboard the F/V Charlotte M.” (Doc. No. 81 at 2.) However, neither
 9   party has provided the Court with conclusive evidence supporting their respective
10   positions. For the purpose of argument, the parties’ Agreement does state Stedman would
11   be compensated “for any work performed by [Stedman] to make the [Charlotte M] ready
12   for sea, to repair the [Charlotte M] and to take the [Charlotte M] out of service.”
13   (Doc. No. 80-4 at 5 (emphasis added).) This provision gives Stedman three additional
14   avenues in which he could be further compensated. However, Stedman has not provided
15   the Court with any evidence that would bolster his claim to more than the $1,500 he has
16   already been paid. Moreover, Stedman may argue he spent $600 on frozen bait in
17   preparation for the voyage. (Doc. No. 80-4 at 25.) The above provision, however, would
18   merely compensate Stedman for any labor he performed, not for the tangible items he
19   brought onto the Charlotte M. Stedman has not provided the Court with evidence that the
20   frozen bait he brought on board warrants a reimbursement. However, Stedman’s lack of
21   evidence is not entirely dispositive of his claim for unpaid wages.
22         As to whether the $1,500 payment fully compensates Stedman, Defendants have
23   provided the Court with evidence of the Charlotte M’s 2017 net profits. (Doc. No. 80-4 at
24   33.) Defendants yielded a net profit of $96,248.12 during this time. (Id.) The parties dispute
25   whether Stedman served as Captain of the Charlotte M for two or five weeks—which is
26   determinate because Stedman’s compensation would yield strikingly different amounts.
27   (Doc. Nos. 80-1 at 3; 81 at 2.) However, the Court interprets the parties’ Agreement as
28   being “effective as of October 21, 2016” and finds Stedman was employed with Defendants

                                                   7
                                                                               3:18-cv-00130-AJB-AGS
 1   until he was terminated on November 24, 2016. (Doc. No. 80-4 at 5; 80-4, McAdam Decl.
 2   ¶ 1(d)(3).) Thus, the Court finds Stedman served as captain of the Charlotte M for five
 3   weeks.
 4         For the purpose of argument, Stedman would have made approximately $615.99 if
 5   he served as Captain for two weeks.1 At five weeks, Stedman would have made
 6   approximately $1,480.84.2 The Court reached these amounts based on the parties’
 7   Agreement, which purports to pay Stedman “an amount equal to sixteen (16%) of the net
 8   proceeds.” (Doc. No. 80-4 at 5.) Defendants paid Stedman $1,500 as well as $287 air fare
 9   from Hawaii to Washington. (Doc. Nos. 80-1 at 9; 81 at 2.) Although Defendants paid for
10   Stedman’s air fare back home, which would arguably mean Stedman was given more than
11   $1,500, the Court is reluctant to make this determination. Furthermore, there is still a
12   dispute as to whether the $1,500 payment was a reimbursement for the tools Stedman left
13   on board or compensation for his employment. During the parties’ hearing on this motion,
14   Defendants claimed that in addition to the $1,500 wire transfer, they also paid Stedman
15   $1,500 in cash on the day of his termination. (Doc. No. 100, Oct. 19, 2018 motion hearing.)
16   However, the cash payment is neither asserted in the parties’ pleadings, nor substantiated
17   by any evidence. Stedman denies he received a $1,500 cash payment when he was
18   terminated. The Court finds there is a genuine issue of material fact as to Stedman’s
19   compensation. Thus, the Court DENIES granting summary judgment regarding
20   compensation under the parties’ Agreement.
21
22
23
     1
       Stedman’s sixteen percent (16%) share of Defendants’ $96,248.12 profit for the 2017
24   season, reduced by approximately 96% (fifty (50) out of fifty-two (52) weeks remaining in
25   the season) “equal to the percentage of the Season remaining as of the date of termination”
     for two (2) weeks of employment.
26   2
       Stedman’s sixteen percent (16%) share of Defendants’ $96,248.12 profit for the 2017
27   season, reduced by approximately 90% (forty-seven (47) out of fifty-two (52) weeks
     remaining in season) “equal to the percentage of the Season remaining as of the date of
28   termination” for five (5) weeks of employment.
                                                  8
                                                                             3:18-cv-00130-AJB-AGS
 1         Finally, Defendants seek summary judgment on Stedman’s claim for quantum
 2   meruit wages. Stedman uses the case of TCW Special Credits, Inc. v. F/V Kassandra Z,
 3   No. 092-96, 1999 WL 34789254 (Am. Samoa Oct. 20, 1999) to support his claim to
 4   quantum meruit wages. However, the Court agrees with Defendants that Stedman’s use of
 5   this case is misplaced. The parties in TCW Special Credits received quantum meruit wages
 6   because they did not have an express fishing agreement providing for a method of
 7   compensation. (Id.) Here, Defendants and Stedman signed an Agreement expressly stating
 8   the terms of compensation. Thus, Stedman is not entitled to quantum meruit wages because
 9   the parties have “an express contract which provides for the rights of the parties.” Hedging
10   Concepts, Inc., 41 Cal. App. 4th at 1420. The Court finds Stedman is not entitled to
11   quantum meruit wages. Thus, the Court GRANTS summary judgment regarding quantum
12   meruit compensation.
13
                                       IV.   CONCLUSION
14
           As to whether Stedman was fully compensated, defendants assert they gave him two
15
     $1,500 payments—a wire transfer and a cash payment—one for tools and one for wages.
16
     However, Stedman claims he only received the wire transfer. Thus, on this issue, a genuine
17
     issue of material fact exists and the Court cannot presently determine whether Stedman
18
     was fully compensated under the parties’ Agreement. However, the Court does find that
19
     Stedman is not entitled to quantum meruit wages. Thus, the Court DENIES in part and
20
     GRANTS in part Defendants’ motion for summary judgment. (Doc. No. 80.)
21
           IT IS SO ORDERED.
22
     Dated: October 24, 2018
23
24
25
26
27
28

                                                  9
                                                                              3:18-cv-00130-AJB-AGS
